Exhibit 10.1

 

 

 

REVOLVING CREDIT AGREEMENT

 

 

 

 

 

between

 

 

 

 

CESCA THERAPEUTICS INC.

 

“Borrower”

 

 

 

and

 

 

 

 

BOYALIFE INVESTMENT FUND II, INC.

 

“Lender”

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

 

 

 

 

 

 Page

 

 

 

 

1.

Definitions  

 1

      2. The Revolving Loan 1

 

2.1.

Revolving Loan Credit Facility

 1

 

2.2.

Revolving Note  

 1

 

2.3.

Advances

 1

 

2.4.

Repayment of Loan. 

 2

 

2.5.

Overdue Amounts

 2

 

2.6.

Statement of Account

 2

 

 

 

 

3.

Conditions Precedent to Borrowing  

 2

 

3.1.

Conditions Precedent to Initial Advance 

 2

 

3.2.

Conditions Precedent to Each Advance   

 3

 

 

 

 

4.

Expenses 

 3

      5. Representations and Warranties of Borrower 3

 

5.1.

Valid Existence and Power

 3

 

5.2.

Authority

 3

 

5.3.

Authorizations

 4

 

5.4.

SEC Documents; Financial Statements

 4

 

 

 

 

6.

Representations and Warranties of Lender 

 4

 

6.1.

Valid Existence

 4

 

6.2.

Authority  

 4

 

6.3.

Restricted Securities  

 5

 

6.4.

Accredited Investor

 5

        7. Further Assurances 5         8. Default. 5   8.1. Events of Default  
5   8.2. Remedies  6         9. Miscellaneous 6   9.1. No Waiver, Remedies
Cumulative 6   9.2. Survival of Representations 6   9.3. Notices      6   9.4.
Governing Law  6   9.5. Successors and Assigns 6   9.6. Counterparts 7   9.7. 
Usury 7   9.8. Powers 7   9.9.  Approvals 7   9.10. Waiver of Certain Defenses 7
  9.11. Integration 7

 

 
i

--------------------------------------------------------------------------------

 

  

Exhibit 10.1

 

REVOLVING CREDIT AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated as of March 6, 2017 (the “Effective
Date”), is made between CESCA THERAPEUTICS INC., a Delaware corporation
(“Borrower”), and BOYALIFE INVESTMENT FUND II, INC., an Illinois corporation
(“Lender”).

 

W I T N E S S E T H :

 

In consideration of the premises and of the mutual covenants herein contained
and to induce Lender to extend credit to Borrower, the parties agree as follows:

 

1.     Definitions. Capitalized terms that are not otherwise defined herein
shall have the meanings set forth in Exhibit hereto.

 

2.     The Revolving Loan.

 

2.1.     Revolving Loan Credit Facility. Lender agrees, on the terms and
conditions set forth in this Agreement, to make Advances, in the amount of
$500,000.00 per Advance, during the Revolving Credit Period (the “Revolving
Loan”) up to $5,000,000.00 (the “Maximum Loan Amount”), provided that Borrower
has satisfied the conditions set forth in Section 3 hereof. On the date hereof
and subject to Section 3.1 hereof, Lender shall make an initial Advance to
Borrower equal to $1,500,000.00 (the “Initial Advance”). Within the foregoing
limitations, and subject to the other terms and conditions set forth in this
Agreement, Borrower may borrow, prepay and reborrow Advances at any time during
the Revolving Credit Period.

 

2.2.     Revolving Note. The Revolving Loan shall be evidenced by a Convertible
Promissory Note in the face amount of the Maximum Loan Amount in the form set
forth as Exhibit 2 hereto (the “Revolving Note”) and shall be payable in
accordance with the terms of the Revolving Note and this Agreement. Interest
shall accrue at the Default Rate on the outstanding balance of the Revolving
Loan as set forth in the Revolving Note, except that no interest shall accrue on
any portion of the outstanding principal amount that constitutes Knobbe
Principal.

 

2.3.     Advances.

 

(a)     Except with respect to the Initial Advance, Borrower shall submit to
Lender a signed written request for an Advance in substantially the form
attached hereto as Exhibit 3, which request shall be delivered to Lender no
later than 12:00 noon (Pacific Standard Time) on the date that is three (3)
Business Days prior to the date of the requested Advance, and shall provide such
other information as Lender may require (each, an “Advance Request”). Each such
Advance shall be in the amount of $500,000.00. If Borrower has satisfied the
conditions set forth in Section 3 hereof, then Lender shall make such an Advance
available to Borrower by check or wire transfer (at the option of Lender) of
immediately available funds at Lender’s address referred to in Section 9.3
hereof. Lender’s acceptance of an Advance Request shall be evidenced by its
making the Advance requested.

 

(b)     Borrower may use the proceeds of any Advance for general corporate
purposes, which may include satisfying outstanding Knobbe Fees, provided that,
in the event Borrower intends to use the proceeds of an Advance to satisfy
outstanding Knobbe Fees, Borrower shall first provide to Lender documentation of
such Knobbe Fees and Lender shall agree in writing as to the amount of any such
Advance that will be used as payment for Knobbe Fees. In the event Lender
purchases the Device Business from Borrower, Lender will refund to Borrower the
aggregate amount of any Knobbe Fees satisfied from the proceeds of an Advance.

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     Notwithstanding the foregoing, Lender may, in its sole and absolute
discretion, make or permit to remain outstanding Advances under the Revolving
Loan in excess of the original principal amount of the Revolving Note, and all
such amounts shall (i) be part of the Indebtedness evidenced by the Revolving
Note, (ii) bear interest as provided herein, (iii) be payable upon demand by
Lender, and (iv) be entitled to all rights and security as provided under the
Loan Documents.

 

2.4.     Repayment of Loan.

 

(a)     Revolving Note. The Revolving Note shall provide that the principal
amount payable under the Revolving Loan shall be due and payable on the
Termination Date, except as otherwise set forth herein, and that interest
payable under the Revolving Loan shall be due and payable annually on December
31st of each year.

 

(b)     Payments. Borrower shall make each payment of principal of and interest
on the Revolving Loan and fees hereunder not later than 12:00 noon (Pacific
Standard Time) on the date when due, without set off, counterclaim or other
deduction, in immediately available funds to Lender at its address referred to
in Section 9.3 hereof. Whenever any payment of principal of, or interest on, the
Revolving Loan shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

 

(c)     Repayment of Over-Borrowing. To the extent that the aggregate amount of
all Advances exceeds the Maximum Loan Amount, the amount of such excess will be
paid immediately to Lender upon Lender’s demand.

 

(d)     Optional Conversion. On the Termination Date (but not prior to), the
outstanding principal amount of the Revolving Loan and all accrued but unpaid
interest thereon may be converted, at the option of Lender, into shares of
common stock of Borrower in accordance with Section 4 of the Revolving Note in
lieu of repayment hereunder.

 

2.5.     Overdue Amounts. Any payments not made as and when due shall bear
interest from the date due until paid at the Default Rate, in Lender’s
discretion.

 

2.6.    Statement of Account. If Lender provides Borrower with a statement of
account on a periodic basis, such statement will be presumed complete and
accurate and will be definitive and binding on Borrower, unless objected to with
specificity by Borrower in writing within ten (10) Business Days after receipt.

 

3.     Conditions Precedent to Borrowing. Prior to funding any Advance, the
following conditions shall have been satisfied, in the sole opinion of Lender
and its counsel:

 

3.1.     Conditions Precedent to Initial Advance. In addition to any other
requirement set forth in this Agreement, Lender will not make the Initial
Advance under the Revolving Loan unless and until the following conditions shall
have been satisfied:

 

(a)     Loan Documents. Borrower and each other party to any Loan Document, as
applicable, shall have executed and delivered this Agreement, the Revolving
Note, and all other required Loan Documents, all in form and substance
satisfactory to Lender.

 

(b)     Additional Documents. Borrower shall have delivered to Lender all
additional opinions, documents, certificates and other assurances that Lender or
its counsel may require.

 

 
2

--------------------------------------------------------------------------------

 

  

3.2.     Conditions Precedent to Each Advance. The following conditions, in
addition to any other requirements set forth in this Agreement, shall have been
met or performed by the Advance Date with respect to any Advance Request and
each Advance Request (whether or not a written Advance Request is required)
shall be deemed to be a representation that all such conditions have been
satisfied:

 

(a)     Advance Request. Borrower shall have delivered to Lender an Advance
Request and other information, as required under Section 2.3(a) hereof.

 

(b)     No Default. No Default shall have occurred and be continuing or could
occur upon the making of the Advance in question and Borrower shall have
delivered to Lender an officer’s certificate to such effect, which may be
incorporated in the Advance Request.

 

(c)     Correctness of Representations. All representations and warranties made
by Borrower or otherwise in writing in connection herewith shall be true and
correct in all material respects with the same effect as though the
representations and warranties had been made on and as of the proposed Advance
Date, and Borrower shall have delivered to Lender an officer’s certificate to
such effect, which may be incorporated in the Advance Request.

 

(d)     Limitations Not Exceeded. The proposed Advance shall not cause the
outstanding principal balance of the Revolving Loan to exceed the Maximum Loan
Amount.

 

4.     Expenses. Each party will bear its own out-of-pocket fees and expenses
relating to the negotiating, documentation, and closing of the Revolving Loan
and all documents relating thereto.

 

5.     Representations and Warranties of Borrower. In order to induce Lender to
enter into this Agreement and to make the Revolving Loan provided for herein,
Borrower makes the following representations and warranties, all of which shall
survive the execution and delivery of the Loan Documents. Unless otherwise
specified, such representations and warranties shall be deemed made as of the
date hereof and as of the Advance Date of any Advance by Lender to Borrower:

 

5.1.     Valid Existence and Power. Borrower is a corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified or licensed to transact business in all places where the
failure to be so qualified would have a Material Adverse Effect on it. Borrower
has the power to make and perform the Loan Documents executed by it and all such
instruments will constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with their respective terms, subject only to
bankruptcy and similar laws affecting creditors’ rights generally.

 

5.2.      Authority. The execution, delivery and performance of the Loan
Documents by Borrower have been duly authorized by all necessary action of
Borrower, and do not and will not violate any provision of law or regulation, or
any writ, order or decree of any court or governmental or regulatory authority
or agency or any provision of the governing instruments of Borrower, and do not
and will not, with the passage of time or the giving of notice, result in a
breach of, or constitute a default or require any consent under, or result in
the creation of any Lien upon any property or assets of Borrower pursuant to,
any law, regulation, instrument or agreement to which Borrower is a party or by
which Borrower or its respective properties may be subject, bound or affected.

 

 
3

--------------------------------------------------------------------------------

 

  

5.3.     Authorizations. All authorizations, consents, approvals and licenses
required under applicable law or regulation for the ownership or operation of
the property owned or operated by Borrower or for the conduct of any business in
which it is engaged have been duly issued and are in full force and effect, and
Borrower is not in default, nor has any event occurred which with the passage of
time or the giving of notice, or both, would constitute a default, under any of
the terms or provisions of any part thereof, or under any order, decree, ruling,
regulation, closing agreement or other decision or instrument of any
governmental commission, bureau or other administrative agency or public
regulatory body having jurisdiction over Borrower, which default would have a
Material Adverse Effect Borrower. Except as noted herein, no approval, consent
or authorization of, or filing or registration with, any governmental
commission, bureau or other regulatory authority or agency is required with
respect to the execution, delivery or performance of any Loan Document.

 

5.4.      SEC Documents; Financial Statements. Borrower has made available to
Lender through the EDGAR system, true and complete copies of Borrower’s most
recent Annual Report on Form 10-K for the fiscal year ended June 30, 2016, and
all other reports filed by Borrower pursuant to the 1934 Act since the filing of
the 10-K and prior to the date hereof (all of the foregoing filed prior to the
date hereof, and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The SEC Documents are the only
filings required of Borrower pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) for such period.
Borrower is engaged in all material respects only in the business described in
the SEC Documents, and the SEC Documents contain a complete and accurate
description in all material respects of the business of Borrower. As of their
respective filing dates and except for any restatement, correction, revision, or
update described in any subsequently filed SEC Document, the SEC Documents
complied as to form in all material respects with the requirements of the 1934
Act and did not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements included in the SEC Documents present fairly, in all
material respects, the consolidated financial position of Borrower as of the
dates shown and its consolidated results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with GAAP (except as may be disclosed therein or in the notes thereto, and, in
the case of quarterly financial statements, as permitted by Form 10-Q under the
1934 Act). Except as set forth in the financial statements of Borrower included
in the SEC Documents filed prior to the date hereof, Borrower has not incurred
any liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect. 

 

6.     Representations and Warranties of Lender. Lender makes the following
representations and warranties, all of which shall survive the execution and
delivery of the Loan Documents:

 

6.1.     Valid Existence. Lender is a corporation duly formed, validly existing
and in good standing under the laws of the State of Illinois.

 

6.2.     Authority. Lender has the power to make and perform the Loan Documents
executed by it and all such instruments will constitute the legal, valid and
binding obligations of Lender, enforceable in accordance with their respective
terms, subject only to bankruptcy and similar laws affecting creditors’ rights
generally. The execution, delivery and performance of the Loan Documents by
Lender have been duly authorized by all necessary action of Lender, and do not
and will not violate any provision of law or regulation, or any writ, order or
decree of any court or governmental or regulatory authority or agency or any
provision of the governing instruments of Lender.

 

 
4

--------------------------------------------------------------------------------

 

  

6.3.     Restricted Securities

 

Lender understands that the Revolving Note and the shares issuable upon
conversion of the Revolving Note are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from
Borrower in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act of 1933, as amended (the “Act”), only in
certain limited circumstances. In this connection, Lender represents that it is
familiar with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act.

 

6.4.     Accredited Investor.

 

Lender is an “accredited investor” as that term is defined under the Act.

 

7.     Further Assurances. Borrower shall provide to Lender such information as
may be reasonably requested from time to time concerning the business,
properties or financial condition of Borrower, and take such further action and
provide to Lender such further assurances as may be reasonably requested to
ensure compliance with the intent of this Agreement and the other Loan
Documents.

 

8.      Default.

 

8.1.     Events of Default. Each of the following shall constitute an Event of
Default:

 

(a)     There shall occur any default by Borrower in the payment of any interest
on the Revolving Note when due and such interest remains unpaid for a period of
five (5) Business Days following demand for payment thereof by Lender; or

 

(b)     There shall occur any default by Borrower in the payment, when due, of
any principal on the Revolving Note; or

 

(c)     Borrower shall (A) voluntarily dissolve, liquidate or terminate
operations or apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of Borrower or of
all or of a substantial part of its assets, (B) admit in writing its inability
to pay its debts as the debts become due, (C) make a general assignment for the
benefit of its creditors, (D) commence a voluntary case under the federal
Bankruptcy Code (as now or hereafter in effect), (E) file a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, (F) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under Bankruptcy Code, or
(G) take any corporate action for the purpose of effecting any of the foregoing;
or

 

(d)     An involuntary petition or complaint shall be filed against Borrower
seeking bankruptcy relief or reorganization or the appointment of a receiver,
custodian, trustee, intervenor or liquidator of Borrower, of all or
substantially all of its assets, and such petition or complaint shall not have
been dismissed within sixty (60) days of the filing thereof; or an order, order
for relief, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving or ordering any of the
foregoing actions.

 

 
5

--------------------------------------------------------------------------------

 

  

8.2.     Remedies. If any Default shall occur, Lender may, without notice to
Borrower, at its option, withhold further Advances to Borrower. If an Event of
Default shall have occurred and be continuing, Lender may at its option declare
any or all Indebtedness to be immediately due and payable, terminate its
obligation to make Advances to Borrower, bring suit against Borrower to collect
the Indebtedness, exercise any remedy available to Lender hereunder or at law
and take any action or exercise any remedy provided herein or in any other Loan
Document or under applicable law. No remedy shall be exclusive of other remedies
or impair the right of Lender to exercise any other remedies.

 

9.     Miscellaneous.

 

9.1.     No Waiver, Remedies Cumulative. No failure on the part of Lender to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and are in addition to any other remedies provided by law (including remedies at
law and equity), any Loan Document or otherwise.

 

9.2.     Survival of Representations. All representations and warranties made
herein shall survive the making of the Revolving Loan hereunder and the delivery
of the Revolving Note, and shall continue in full force and effect so long as
any Indebtedness is outstanding, there exists any commitment by Lender to
Borrower, and until this Agreement is formally terminated in writing.

 

9.3.     Notices. Any notice or other communication hereunder or under the Loan
Documents to any party hereto or thereto shall be by hand delivery, overnight
delivery via nationally recognized overnight delivery service, facsimile with
receipt confirmed, telegram, telex or registered or certified United States mail
and unless otherwise provided herein shall be deemed to have been given or made
when delivered, telegraphed, telexed, faxed or three (3) Business Days after
having been deposited in the United States mail, postage prepaid, addressed to
the party at its address specified below (or at any other address that the party
may hereafter specify to the other parties in writing):

 

Lender:                  Boyalife Investment Fund II, Inc.

800 Jiefang Road East

Wuxi City, China 214002

Attn: James Xu, General Counsel

 

Borrower:             Cesca Therapeutics Inc.

2711 Citrus Road

Rancho Cordova, CA 95742

Attn: Vivian Liu

 

9.4.     Governing Law. This Agreement and the Loan Documents shall be deemed
contracts made under the laws of the State of California and shall be governed
by and construed in accordance with the laws of said state (excluding its
conflict of laws provisions if such provisions would require application of the
laws of another jurisdiction).

 

9.5.     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Borrower and Lender, and their respective successors and
assigns; provided, that Borrower may not assign any of its rights hereunder
without the prior written consent of Lender, and any such assignment made
without such consent will be void.

 

 
6

--------------------------------------------------------------------------------

 

  

9.6.   Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which when taken together shall constitute but one and the same instrument, and
may be transmitted by fax or electronic mail.

 

9.7.     Usury. Regardless of any other provision of this Agreement, the
Revolving Note or in any other Loan Document, if for any reason the effective
interest should exceed the maximum lawful interest, the effective interest shall
be deemed reduced to, and shall be, such maximum lawful interest, and (i) the
amount which would be excessive interest shall be deemed applied to the
reduction of the principal balance of the Revolving Note and not to the payment
of interest, and (ii) if the Revolving Loan evidenced by the Revolving Note has
been or is thereby paid in full, the excess shall be returned to the party
paying same, such application to the principal balance of the Revolving Note or
the refunding of excess to be a complete settlement and acquittance thereof.

 

9.8.     Powers. All powers of attorney granted to Lender are coupled with an
interest and are irrevocable.

 

9.9.     Approvals. If this Agreement calls for the approval or consent of
Lender, such approval or consent may be given or withheld in the discretion of
Lender unless otherwise specified herein.

 

9.10.   Waiver of Certain Defenses. All rights of Lender and all obligations of
Borrower hereunder shall be absolute and unconditional irrespective of (i) any
change in the time, manner or place of payment of, or any other term of, all or
any of the Indebtedness, or any other amendment or waiver of or any consent to
any departure from any provision of the Loan Documents, (ii) any release or
amendment or waiver of or consent to departure from any guaranty for all or any
of the Indebtedness, or (iii) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, Borrower or any third
party, other than payment and performance in full of the Indebtedness.

 

9.11.   Integration. This Agreement and the other Loan Documents constitute the
sole agreement of the parties with respect to the subject matter hereof and
thereof and supersede all oral negotiations and prior writings with respect to
the subject matter hereof and thereof.

 

[Signatures Page Follows]

 

 
7

--------------------------------------------------------------------------------

 

  

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

BOYALIFE INVESTMENT FUND II, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Xu

 

  Name:  James Xu     Its:  General Counsel                             CESCA
THERAPEUTICS INC.                     By: /s/ Vivian Liu  

 

Name: Vivian Liu

 

 

Its: Chief Operating Officer

 

  

 
[Signature Page to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 





EXHIBIT 1

 

Definitions

 

“1934 Act” has the meaning set forth in Section 5.4.

 

“Advance” means an advance of proceeds of the Revolving Loan to Borrower
pursuant to this Agreement.

 

“Advance Date” means the date on which an Advance is made.

 

“Advance Request” has the meaning set forth in Section 2.3(a) hereof.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in Sacramento, California are authorized or required by law to
be closed.

 

“Default Rate” means the lowest of (i) 22% per annum and (ii) a rate equal to
the highest rate of interest allowed by applicable law.

 

“Device Business” means the Borrower’s blood and bone marrow processing device
business.

 

“Effective Date” has the meaning set forth in the preamble to this Agreement.

 

“Event of Default” means any event specified as such in Section 8.1 hereof,
provided that there shall have been satisfied any requirement in connection with
such event for the giving of notice or the lapse of time, or both; “Default” or
“default” means any of such events, whether or not any such requirement for the
giving of notice or the lapse of time or the happening of any further condition,
event or act shall have been satisfied.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

 

“Indebtedness” means all obligations now or hereafter owed to Lender by Borrower
under the Revolving Loan, the Revolving Note and under this Agreement and any
other documents relating to or described in the Revolving Loan, including,
without limitation, amounts owed or to be owed under the terms of the Loan
Documents, or arising out of the transactions described therein, whether such
amounts are now due or hereafter become due, direct or indirect and whether such
amounts due are from time to time reduced or entirely extinguished and
thereafter re-incurred.

 

“Initial Advance” has the meaning set forth in the Section 2.1.

 

“Knobbe Fees” means legal fees and expenses owed from time to time by Borrower
to Knobbe, Martens, Olson & Bear, LLP.

 

 
 

--------------------------------------------------------------------------------

 

  

“Knobbe Principal” means the outstanding balance from time to time of any
Advance or portion of an Advance used by Borrower to satisfy outstanding Knobbe
Fees pursuant to the provisions of Section 2.3(b) hereof.

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“Letter-of-Credit Right” has the meaning set forth in the Code.

 

“Lien” means any mortgage, pledge, statutory lien or other lien arising by
operation of law, security interest, trust arrangement, security deed, financing
lease, collateral assignment or other encumbrance, conditional sale or title
retention agreement, or any other interest in property designed to secure the
repayment of Indebtedness, whether arising by agreement or under any statute or
law or otherwise.

 

“Loan Documents” means this Agreement, the Revolving Note, the Advance Requests,
and all other documents and instruments now or hereafter evidencing the
Indebtedness contemplated hereby or delivered in connection herewith, as they
may be modified, amended, extended, renewed or substituted from time to time.

 

“Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby, (ii) material adverse effect
upon the properties, business or condition (financial or otherwise) of Borrower
taken as a whole, or (iii) material adverse effect upon the ability of Borrower
to fulfill any obligation under any of the Loan Documents.

 

“Maximum Loan Amount” has the meaning set forth in the Section 2.1.

 

“Revolving Credit Period” means the period from and including the date of this
Agreement to but not including the Termination Date.

 

“Revolving Loan” has the meaning set forth in the Section 2.1.

 

“Revolving Note” has the meaning set forth in the Section 2.2.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 5.4.

 

“Termination Date” means March 6, 2022.

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT 2

 

Form of Revolving Note

 

 
 

--------------------------------------------------------------------------------

 

  

THE TRANSFER OF THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF
IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS NOTE AND THE COMMON STOCK
ISSUABLE UPON CONVERSION HEREOF HAS BEEN ISSUED IN RELIANCE UPON THE
REPRESENTATION OF LENDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND
NOT WITH A VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF. THIS NOTE AND
THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

 

CONVERTIBLE PROMISSORY NOTE

 

$5,000,000.00  

 Date of Issuance: March 6, 2017

 

 Rancho Cordova, California

 

1.        Principal and Interest. For value received, Cesca Therapeutics Inc., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
Boyalife Investment Fund II, Inc., an Illinois corporation, together with its
successors and assigns (the “Lender”), the principal sum of $5,000,000.00, or
such lesser amount as may be outstanding from time to time. This Note is being
issued pursuant to that certain Credit Agreement, dated March 6, 2017, by and
between Borrower and Lender (the “Credit Agreement”) and is subject to the terms
and conditions of the Credit Agreement. Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

 

2.        Interest. This Note shall bear simple interest (calculated on the
basis of a 360-day year for the actual number of days elapsed) at the annual
rate of twenty-two percent (22.0%) of the principal amount of this Note
outstanding from time to time, and if such rate is determined to be usurious,
then the rate shall be reduced to the highest legally permissible rate.
Notwithstanding the foregoing, interest shall not accrue or be payable on any
portion of the principal amount of this Note that constitutes Knobbe Principal
(as that term is defined in the Credit Agreement). Accrued and unpaid interest
shall become due and payable annually on December 31st of each year.

 

3.        Maturity. Subject to the conversion provisions set forth in Section 4
hereof, the outstanding principal together with any accrued but unpaid interest
under this Note shall be due and payable March 6, 2022 (the “Maturity Date”).
Notwithstanding the foregoing, the entire unpaid principal sum of this Note,
together with accrued and unpaid interest thereon, shall become immediately due
and payable upon written demand by Lender upon an Event of Default and so long
as such Event of Default is continuing.

 

 
 

--------------------------------------------------------------------------------

 

  

4.        Optional Conversion at Maturity. In the event that this Note is not
paid in full on or before the Maturity Date, then at any time after the Maturity
Date, the outstanding principal amount of this Note together with all accrued
but unpaid interest thereon may be converted, in part or in whole, at the option
of Lender, into shares of Borrower’s common stock, par value $0.001 per share
(the “Common Stock”) as provided below. A conversion of any portion of this Note
into shares of Common Stock shall be effected at a conversion price equal to
ninety percent (90%) of the Current Market Price as of the date of such
conversion (the “Conversion Price”). As used herein, the term “Current Market
Price” means, generally, (y) the average VWAP for the 10 consecutive trading
days ending on the Maturity Date, or (z) if the Common Stock is not listed or
quoted on the NASDAQ Capital Market or another securities exchange or market,
the fair value as reasonably determined by the Board of Directors of Borrower.
As used herein, the term “VWAP” means, for any trading day, the volume weighted
average trading price of the Common Stock for such trading day on the NASDAQ
Capital Market (or if the Common Stock is no longer traded on the NASDAQ Capital
Market, on such other exchange as the Common Stock are then traded). To effect a
conversion under this Section 4, Lender shall provide written notice of such
conversion to Borrower, along with such other documents required under Section 5
hereof, at least three Business Days prior to the date of conversion, and the
written notice shall state the date on which the conversion will occur.
Notwithstanding the foregoing, the total number of shares of Common Stock issued
or issuable upon conversion of this Note shall not exceed an amount in excess of
19.99% of Borrower’s outstanding common stock as of the date of the issuance of
this Note, unless and until Borrower obtains the approval of its stockholders as
required by the applicable Marketplace Rules of NASDAQ.  

 

5.        Mechanics of Conversion. As soon as practicable after conversion of
this Note pursuant to Section 4 hereof, Lender agrees to surrender this Note for
conversion at the principal office of Borrower and agrees to execute all
appropriate documentation necessary to effect such conversion. As soon as
practicable thereafter, Borrower, at its expense, will cause to be issued in the
name of and delivered to Lender, a certificate or certificates for the number of
shares of Common Stock to which Lender shall be entitled on such conversion
(bearing such legends as may be required by applicable state and federal
securities laws in the opinion of legal counsel for Borrower). Such conversion
shall be deemed to have been made immediately prior to the close of business on
the applicable conversion date set forth in Section 4 above, regardless of
whether the Note has been surrendered on such date, provided that Borrower shall
not be required to issue a certificate for shares to Lender prior to the
surrender of this Note. No fractional shares will be issued on conversion of
this Note; in lieu of any fractional share to which Lender would otherwise be
entitled, Borrower shall pay to Lender the amount of the outstanding principal
balance and/or accrued interest due that is not so converted, such payment to be
in cash or by check. Lender understands that Lender shall not have any of the
rights of a stockholder with respect to the shares of Common Stock issuable upon
conversion of any principal or accrued interest of this Note, until such
principal or accrued interest is converted into capital stock of Borrower as
provided herein.

 

 
 

--------------------------------------------------------------------------------

 

  

6.       Payment. All payments hereunder shall be made in lawful money of the
United States of America directly to Lender at the address of Lender set forth
in the Credit Agreement, or at such other place or to such account as Lender
from time to time shall designate in a written notice to Borrower. Borrower may
prepay the outstanding amount hereof in whole or in part at any time, without
penalty. All payments made under this Note shall be applied first to accrued but
unpaid interest, then to payment of any outstanding Knobbe Principal, and
finally to payment of the remaining outstanding principal due hereunder.
Whenever any payment hereunder shall be stated to be due, or any other date
specified hereunder would otherwise occur, on a day other than a Business Day
then, except as otherwise provided herein, such payment shall be made, and such
payment date or other date shall occur, on the next succeeding Business Day.

 

7.        Miscellaneous.

 

(a)     Assignment. Lender may assign any of its rights, duties, or obligations
under this Note upon written notice to Borrower, subject to the limitations set
forth in Section 6.3 of the Credit Agreement. Borrower may not, without the
prior written consent of Lender, assign any rights, duties, or obligations under
this Note; provided, however, Borrower may assign any rights, duties, or
obligations under this Note without obtaining prior written consent in
connection with a Change in Control (as defined below). The rights and
obligations of Borrower and the holder of this Note shall be binding upon and
benefit the permitted successors, assigns, heirs, administrators and transferees
of the parties. For the purpose of this Section 7(a), a “Change in Control”
shall mean the acquisition of Borrower by another entity by means of any
transaction or series of related transactions to which Borrower is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding a consolidation with a wholly-owned subsidiary of
Borrower, a merger effected exclusively to change the domicile of Borrower)
other than a transaction or series of transactions in which the holders of the
voting securities of Borrower outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of shares in Borrower held by such holders prior to such
transaction, at least fifty percent (50%) of the total voting power represented
by the voting securities of Borrower or such surviving entity outstanding
immediately after such transaction or series of transactions.

 

(b)     Amendment. Any provision of this Note may be amended, waived or modified
only upon the written consent of Borrower and Lender.

 

(c)     Waivers. Except as otherwise set forth in this Note, Borrower, for
itself and its legal representatives, successors and assigns, expressly waives
presentment, protest, demand, notice of dishonor, notice of nonpayment, notice
of maturity, notice of protest, presentment for the purpose of accelerating
maturity, and diligence in collection.

 

(d)     Cumulative Rights. No delay on the part of Lender in the exercise of any
power or right under this Note shall operate as a waiver thereof, nor shall a
single or partial exercise of any other power or right. Enforcement by Lender of
any right or remedy for the payment hereof shall not constitute any election by
Lender of remedies so as to preclude the exercise of any other remedy available
to Lender.

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     Interpretation. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Note shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provision of this
Note, or the validity or effectiveness of such provision in any other
jurisdiction.

 

(d)     Jurisdiction. Borrower and each Lender hereby (i) submit to the
exclusive jurisdiction of the courts of the State of California and the United
States Federal courts of the United States sitting in the Northern District of
California for the purpose of any action or proceeding arising out of or
relating to this Note and any other documents and instruments relating hereto,
(ii) agree that all claims in respect of any such action or proceeding may be
heard and determined in such courts, (iii) irrevocable waive (to the extent
permitted by applicable law) any objection which it now or hereafter may have to
the laying of venue of any such action or proceeding brought in any of the
foregoing courts, and any objection on the ground that any such action or
proceeding in any such court has been brought in an inconvenient forum and (iv)
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner permitted by law. This Note shall be governed by the law of the
State of California, without regard to choice of law principals.

 

(e)     Notices. Any notices or other communications hereunder shall be
delivered pursuant to Section 9.3 of the Credit Agreement.

 

(f)     Integration. This Note and the other Loan Documents constitute the sole
agreement of the parties with respect to the subject matter hereof and thereof
and supersede all oral negotiations and prior writings with respect to the
subject matter hereof and thereof.

 

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be issued as of the Date of
Issuance set forth above.

 

 

 

CESCA THERAPEUTICS INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 







 

Accepted and Agreed by Lender:

 

BOYALIFE INVESTMENT FUND II, INC.

 

 

By:______________________________

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT 3

 

Draw Notice

 

 

Date:

 

 

 

 

 

 

 

To: 

 

Boyalife Investment Fund II, Inc. 

 

 

 

 

 

 From:

 

Cesca Therapeutics Inc.

 

        Revolving Loan Credit Facility:   $5,000,000.00           Current Draw: 
  $           Balance to-Date:    $           Amount Remaining:   $  

 

 

 

By executing below, the undersigned, in his or her capacity as an officer of
Cesca Therapeutics Inc. ( “Borrower”) and not individually, hereby certifies to
Boyalife Investment Fund II, Inc. ( “Lender”) that, as of the date hereof, (i)
Borrower has performed and complied in all material respects with the
conditions, covenants and obligations required to be performed or complied with
by Borrower pursuant to Section 3 of that certain Revolving Credit Agreement by
and between Borrower and Lender dated as of March 6, 2017 (the “Credit
Agreement”); and (ii) the representations and warranties of Borrower set forth
in the Credit Agreement are true and correct in all material respects with the
same effect as though the representations and warranties had been made on the
date hereof (except to the extent any such representations and warranties were
made as of an earlier specified date, which representations and warranties were
or are, as applicable, true and correct with respect to such specified date).

 

 

 

Authorized Signature:

 

 

 

 

_________________________________________ 

Name:

Title:

Cesca Therapeutics Inc.